Citation Nr: 1031426	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-38 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in June 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran contends that he has hearing loss due to acoustic 
trauma from field artillery as a fire control instrument repair 
specialist during his service.  He also contends that his 
tinnitus is related to an in-service head injury.

Service medical records include a November 1965 pre-induction 
examination that shows normal clinical evaluations of the 
Veteran's head and ears.  However, the report of medical history 
reflects complaints of running ears and ear, nose, or throat 
trouble.  At that time, it was noted that the Veteran had 
occasional earaches.  An August 1968 induction examination 
indicates normal hearing and normal clinical evaluations of the 
Veteran's head and ears.  In June 1969, the Veteran was treated 
for a laceration above his left eyebrow.  On separation 
examination in April 1970, his hearing was found to be 15/15 on 
whisper voice testing and clinical evaluations of the Veteran's 
ears and head were normal.

VA medical records include an August 2007 audiology report that 
reflects the Veteran's history of tinnitus since 1969 and a 
history of military noise exposure from artillery.  It was also 
noted that he suffered acoustic trauma during combat.  However, 
the service personnel records do not show that the Veteran was 
involved in combat during his service.  The Veteran reported 
recreational noise exposure from hunting without the benefit of 
hearing protection.  Pure tone testing indicated mild to high 
frequency hearing loss in the left ear and moderate to high 
frequency hearing loss in the right ear.  Speech recognition 
scores for the left and right ear were 96 and 88.  The 
audiologist opined that based on the Veteran's history of 
military noise exposure and configuration of hearing loss, it is 
as likely as not that his hearing loss and tinnitus are related 
to his service.  However, while that examination seems to support 
the Veteran's claim, the Board finds that examination is based on 
a factual basis that has not been verified.  That examination 
attributed the Veteran's hearing loss to noise exposure in 
combat.  However, the evidence of record does not show that the 
Veteran engaged in combat during his service.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that further information regarding the Veteran's 
inservice duties is needed.  On remand, his service personnel 
records should be obtained to determine his assignments while on 
active duty.  Furthermore, on examination, the examiner should 
request that he provide additional information regarding his 
duties in service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report the 
onset of bilateral hearing loss and tinnitus during service, he 
is not competent to diagnose or to relate any current bilateral 
hearing loss or tinnitus to his active service.  As any 
relationship remains unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claims.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on 
remand should specifically reconcile the opinion with the August 
2007 opinion and any other opinions of record, and comment on the 
functional effects caused by the Veteran's hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.

2.  Obtain the Veteran's VA treatment records 
dated since June 2008.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims folder 
should be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
August 2007 VA opinion.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's hearing loss.  
The rationale for all opinions should be 
provided.  Specifically, the examiner should 
provide the following information:

(a)  Request that the Veteran supply 
additional information regarding his 
duties while in service and any exposure 
to acoustic trauma.
   
   (b)  Diagnose any current hearing loss and 
tinnitus.

(c)  Is it at least as likely as not (50 
percent or more  probability) that any 
hearing loss or tinnitus was incurred in 
or is due to or the result of the 
Veteran's active service, including any 
in-service acoustic trauma as a fire 
control instrument repair specialist and a 
possible in-service head injury in June 
1969?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of hearing loss and tinnitus, 
and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(d)  Is there clear and unmistakable 
evidence that any hearing loss or tinnitus 
pre-existed the Veteran's active service?

(e) If so, is it as likely as not (50 
percent or more probability) that any 
preexisting hearing loss or tinnitus 
underwent a permanent increase in severity 
beyond the natural progression of the 
disease, during or as a result of his 
service?  The examiner should specifically 
state whether any permanent increase in 
the underlying pathology was due to normal 
progression of the disorder.

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

